COURT OF APPEALS









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
DOROTHY J.
  HUDSON,
 
                            Appellant,
 
v.
 
GOLDLINE
  CONSTRUCTION INC.,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00110-CV
 
Appeal from the
 
County Court at Law No. 5
 
of El Paso County, Texas
 
(TC# 2000-1791)




                                                                              
 
O P I N I O N
 
Pending before the Court is Appellant=s Motion to Extend Time to File
Notice of Appeal.  Because Appellant=s Motion for New Trial was untimely filed
and because this Court previously granted an extension of time to file the
notice of appeal, we deny the motion and dismiss the appeal.
This appeal is from a judgment signed
February 15, 2002.  Appellant=s notice of appeal was due March 17,
2002.  On March 19, 2002, Appellant
untimely filed a Motion for New Trial with the trial court.  On the same date, Appellant, appearing pro
se, filed a motion for extension of time to file her notice of appeal with
this Court.  The Court granted Appellant
a fifteen (15) day extension, until April 1, 2002.  
On April 24, 2002, pursuant to Tex. R. App. P. 42.3(b) & (c), this Court=s clerk sent the parties a notice of
the Court=s intent to dismiss for want of
prosecution if, within ten days of the notice, no party responded showing
grounds to continue the appeal.  On May
6, 2002, the Court received a letter from Appellant informing the Court that a
timely motion for new trial had been filed and that she was trying to secure an
attorney to assist with her appeal.  She
requested an extension until the mid or latter part of June.  On May 16, 2002, the Court received Appellant=s Motion to Extend Time to File
Notice of Appeal from Appellant=s attorney.  Appellant
sought to have the deadline for filing her notice of appeal extended until May
16, 2002, and attached a file stamped copy of her notice of appeal.  
Because Appellant=s Motion for New Trial was untimely
filed and because this Court previously granted an extension of time to file
the notice of appeal, we dismiss the appeal for want of jurisdiction pursuant
to Tex. R. App. P. 42.3(a). 
July
18, 2002
 
 
 
RICHARD
BARAJAS, Chief Justice
 
Before
Panel No. 4
Barajas,
C.J., Larsen, and McClure, JJ.
 
(Do
Not Publish)